Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed the amendments filed 27 July 2022. Claims 1 and 12-13 have been amended. No claims have been cancelled. No claims have been added. Therefore, claims 1-13 are presently pending in this application.
	Claims 1-13 are allowed based on the examiner’s amendment and examiner’s reasons for allowance below.
Response to Arguments
Applicant’s arguments, see the remarks filed 27 July 2022, with respect to the 35 U.S.C. 112(a), 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections of claims 1-13 have been fully considered and are persuasive. The 35 U.S.C. 112(a), 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections of claims 1-13 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joanne Martin on 17 August 2022.
The application has been amended as follows: 
In claim 1, in line 14 replace “support horizontal area” with --support area--. In line 15 replace “interior horizontal area” with --interior area--. In line 20 replace “interior horizontal area” with --interior area--.
In claim 3, in line 2 replace “having apertures” with --having the plurality of openings--.
In claim 4, in lines 1-2 replace “wherein said substantially planar member includes eight apertures each” with --wherein the plurality of openings of the substantially planar member include eight apertures and each--.
In claim 6, in line 2 replace “a container interior bottom” with --the container bottom--.
In claim 13, in line 17 replace “support horizontal area” with --support area--. In line 18 replace “interior horizontal area” with --interior area--. In line 22 replace “support horizontal area” with --support area--. In line 23 replace “interior horizontal area” with --interior area--.
Reasons for Allowance
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: the cited prior art of record does not disclose the specific structure and functional limitations as recited in the amended claims 1 and 13 such that a vapor generator, comprising: a container having an interior volume container having an interior volume, an interior support for holding a substance disposed within said container apart from said container open end within said container at said distance above said bottom, said interior support having a plurality of openings thereon, and having an interior support area and horizontal dimensions less than a corresponding said container interior horizontal dimension and container interior area at said distance above said bottom, and said interior support area comprising a minority portion of said container interior area at said distance above said bottom to form a vapor passage between said region disposed to contain a liquid and said interior support horizontal dimensions at said distance above said bottom, and at said distance above said bottom, said vapor passage between said interior support area and said container interior area comprising a majority of said container interior area and a gap, forming a portion of the vapor passage, is created and positioned between the cylindrical interior surface and a vertical exterior surface of the interior support such that the portion of the vapor passage is an unobstructed water vapor path that does not flow through the openings of the support.
The closest cited prior arts of record are Tarlow (4,953,452 A) and Griffin (2020/0359823 A1). 
Tarlow and Griffin disclose the container, interior support, substance and cover. However, the cited prior art, neither alone or in combination, disclose the limitations regarding the structural characteristics of the interior support, vapor passage, gap and unobstructed vapor passage, as recited in amended claims 1 and 13, and since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Therefore, claims 1-13 are allowable as recited in the examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Skerker et al. (Des. 336,727 S) is cited to show an interior support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785